Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 May 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 23 May 2022 have been fully considered but they are not persuasive. Applicant argued Höglund fails to disclose the claimed invention as amended. However, Examiner disagrees.
Although Höglund fails to disclose an anchor carrier mapping with indicators as in Table 8 and para. 105 of the specification of the instant application, Höglund teaches an anchor carrier in a guard band of an LTE carrier, in the LTE carrier and in a standalone carrier as claimed (fig. 6, item 602 in a carrier bandwidth 612 of carrier 604, guard band 606 of the carrier 604 or in a standalone carrier; also, figs. 10A-10C and 12A-12C, items 602-1 and 602-2; para. 126, last three sentences; paras. 67-68, 127, 154 and 200; para. 202; note: standalone NB-IoT carrier).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 3, 5, 7-11, 13, 15-19, 21, 23-27, 29 and 31-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Höglund et al. (US 2021/0099944).
Regarding claim 1, Höglund discloses a method (fig. 3) comprising: transmitting a broadcast signal on an anchor carrier (para. 72; note: MIB-NB on an anchor; fig. 1); and transmitting a system information on a non-anchor carrier (para. 73), wherein the broadcast signal includes a frequency offset of the non-anchor carrier to the anchor carrier (paras. 204-206; para. 196-197; note: higher or lower frequency), wherein the anchor carrier is in a guard band frequency of a long term evolution carrier, in the long term evolution carrier, or in a standalone carrier (fig. 6, item 602 in a carrier bandwidth 612 of carrier 604, guard band 606 of the carrier 604 or in a standalone carrier; figs. 10A-10C and 12A-12C, items 602-1 and 602-2; para. 126, last three sentences; paras. 67-68, 127, 154 and 200; para. 202; note: standalone NB-IoT carrier; paras. 136-137, 210 and 217; note: offsets for in-band, guard band and standalone modes). 
Regarding claim 2, Höglund discloses the method of claim 1, wherein the frequency offset of the non-anchor carrier to the anchor carrier includes: an information of the non-anchor carrier having a higher or lower frequency than the anchor carrier, and an absolute frequency offset value of the non-anchor carrier to the anchor carrier or some combination thereof (paras. 84, 196-197 and 204-206; note: higher or lower frequency and offset of PRBs to the anchor).
Regarding claim 3, Höglund discloses the method of claim 1, wherein the frequency offset of the non-anchor carrier to the anchor carrier includes a relative frequency offset of the non-anchor carrier to the anchor carrier (paras. 84, 196-197 and 204-206; note: higher or lower frequency and offset of PRBs to the anchor).
Regarding claim 5, Höglund discloses the method of claim 1, wherein: the broadcast signal further includes a bandwidth information of the long term evolution carrier (para. 183, third sentence).
Regarding claim 7, Höglund discloses the method of claim 5, wherein the frequency offset of the non-anchor carrier to the anchor carrier depends on the bandwidth information of the long term evolution carrier (para. 193; note: bandwidth 608 and SIB1-NB configuration parameters for determining a non-anchor; paras. 196-197 and 204-206).
Regarding claim 8, Höglund discloses the method of claim 1, wherein the non-anchor carrier is adjacent to the anchor carrier (figs. 10C and 12C; par. 157).
Regarding claim 9, these limitations are rejected on the same ground as the method of claim 1 above. In addition, Höglund discloses an apparatus (fig. 1; para. 46) comprising: a transmitter (items 102-104; fig. 3) that: transmits the broadcast signal and system information according the method of claim 1 above. 
Regarding claim 17, these limitations are rejected on the same ground as the method of claim 1 above. In addition, Höglund discloses a method (fig. 4) comprising: receiving the transmitted broadcast signal and system information according to the method of claim 1 above. 
Regarding claim 25, these limitations are rejected on the same ground as the method of claim 17 above. In addition, Höglund discloses an apparatus (fig. 2) comprising: a receiver (items 202-204) that receives the transmitted broadcast signal and system information according to the method of claim 17 above. 
Regarding claims 10, 18 and 26, these limitations are rejected on the same grounds as claim 2 above. 
Regarding claims 11, 19 and 27, these limitations are rejected on the same grounds as claim 3 above. 
Regarding claims 13, 21 and 29, these limitations are rejected on the same grounds as claim 5 above.
Regarding claims 15, 23 and 31, these limitations are rejected on the same grounds as claim 7 above.
Regarding claims 16, 24 and 32, these limitations are rejected on the same grounds as claim 8 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kevin C. Harper/
								Primary Examiner, Art Unit 2462